Gbay, O. J.
The law of New Hampshire, as recited in the case stated, (which is the only evidence thereof before us,) declares that, upon a decree of adoption according to that law, the child shall become to all intents and purposes, including inheritance and all other legal consequences and incidents of the natural relation of parent and child, (except taking property expressly limited to heirs of the body,) the child of the persons adopting him, and contemplates that, immediately upon such decree, their domicil shall become his.
Such a statute is not to be presumed to extend to a case in which the domicil of those petitioning for leave to adopt a child is in another state; the provision, in the statute of New Hampshire, that the decree may be made in the county where the petitioner or the child resides, implies that the statute is intended to be limited to cases in which all parties have their domicil in that state; and there is no presumption in favor of the juris. *595diction of a probate court, exercising a special authority conferred by statute, and not according to the usual course of proceedings at common law or in chancery. Commonwealth v. Blood, 97 Mass. 538. Galpin v. Page, 18 Wall. 350, 371.
It being admitted in this case that both the parents by adoption always had their domicil in this Commonwealth, it follows that, upon the facts agreed, the decree in New Hampshire was of no legal effect, and it is unnecessary to consider how far a legal adoption in another state can confer rights of inheritance or succession in this Commonwealth. Decree affirmed.